Exhibit 10.1

 

FOURTH AMENDMENT dated as of December 22, 2009 (this “Amendment”), to the CREDIT
AGREEMENT dated as of August 15, 2008, as heretofore amended (as so amended, the
“Credit Agreement”), among CEPHALON, INC., a Delaware corporation, the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders whose signatures appear below,
constituting at least the Required Lenders, are willing to amend the Credit
Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITALS HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENTS TO THE CREDIT AGREEMENT.  (A) SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(I)            CLAUSE (C) OF THE DEFINITION OF “INVESTMENT” IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:  “(C) ANY INVESTMENT IN THE
FORM OF A CAPITAL CONTRIBUTION SHALL BE FAIR MARKET VALUE (AS DETERMINED
REASONABLY AND IN GOOD FAITH BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER,
GIVING EFFECT TO GAAP) OF THE CASH, EQUITY INTERESTS OR OTHER PROPERTY SUBJECT
THERETO, DETERMINED AS OF THE TIME OF SUCH CONTRIBUTION, WITHOUT ANY ADJUSTMENT
FOR INCREASES OR DECREASES IN VALUE OF, OR WRITE-UPS, WRITE-DOWNS OR WRITE OFFS
WITH RESPECT TO, SUCH INVESTMENT,”.


 


(II)           CLAUSE (A) OF THE DEFINITION OF “PERMITTED FOREIGN LOAN” IS
HEREBY AMENDED BY REPLACING THE PHRASE “UNDER CLAUSE (M) OR (N) OF SECTION 6.04”
THEREOF WITH “UNDER CLAUSE (M), (N), (R), (U) OR (V) OF SECTION 6.04”.


 


(III)          THE FOLLOWING NEW DEFINED TERMS ARE HEREBY INSERTED IN THE
APPROPRIATE ALPHABETICAL ORDER:


 


“CEPHALON HOLDINGS LTD” MEANS CEPHALON HOLDINGS LTD., A COMPANY INCORPORATED
WITH LIMITED LIABILITY IN ENGLAND AND WALES.

 

--------------------------------------------------------------------------------


 


“CEPHALON LTD” MEANS CEPHALON LIMITED, A COMPANY INCORPORATED WITH LIMITED
LIABILITY IN ENGLAND AND WALES.


 


“CEPHALON UK” MEANS CEPHALON (UK) LIMITED, A COMPANY INCORPORATED WITH LIMITED
LIABILITY IN ENGLAND AND WALES.


 


“CIH” MEANS CEPHALON INTERNATIONAL HOLDINGS INC., A DELAWARE CORPORATION.


 


“CTI” MEANS CEPHALON TECHNOLOGY, INC., A DELAWARE CORPORATION.


 


“CTL” MEANS CELL THERAPEUTICS (UK) LIMITED, A COMPANY INCORPORATED WITH LIMITED
LIABILITY IN ENGLAND AND WALES.


 


“UK RESTRUCTURING TRANSACTIONS” MEANS, COLLECTIVELY:


 


(A) THE CONTRIBUTION BY THE BORROWER OF ALL THE ISSUED AND OUTSTANDING EQUITY
INTEREST IN CTL TO CTI,


 


(B) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(A) ABOVE, THE CONTRIBUTION BY CTI OF ALL THE ISSUED AND OUTSTANDING EQUITY
INTERESTS IN CTL TO CIH;


 


(C) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(B) ABOVE, THE CONTRIBUTION BY CIH TO CEPHALON UK OF ALL THE ISSUED AND
OUTSTANDING EQUITY INTERESTS IN CTL;


 


(D) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(C) ABOVE, LIQUIDATION OF CTL INTO CEPHALON UK;


 


(E) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(C) ABOVE, THE CONTRIBUTION BY CIH OF ALL THE ISSUED AND OUTSTANDING EQUITY
INTERESTS IN CEPHALON UK TO CEPHALON HOLDINGS LTD;


 


(F) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(E) ABOVE, THE CONTRIBUTION BY CEPHALON HOLDINGS LTD OF ALL THE ISSUED AND
OUTSTANDING EQUITY INTERESTS IN CEPHALON UK TO CEPHALON LTD; AND


 


(G) SUBSEQUENT TO THE COMPLETION OF THE CONTRIBUTION REFERRED TO IN CLAUSE
(F) ABOVE, THE TRANSFER OF CERTAIN ASSETS OF CEPHALON LTD TO CEPHALON UK, TO BE
ACCOUNTED FOR AS A CONTRIBUTION BY CEPHALON LTD TO THE CAPITAL OF CEPHALON UK.”


 


(B)           SECTION 6.04 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(I)            CLAUSE (C) OF SECTION 6.04 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:  “(C) INVESTMENTS BY
THE BORROWER AND THE SUBSIDIARIES IN EQUITY INTERESTS IN THEIR SUBSIDIARIES;
PROVIDED

 

2

--------------------------------------------------------------------------------


 


THAT (I) SUCH SUBSIDIARIES ARE SUBSIDIARIES PRIOR TO THE MAKING OF SUCH
INVESTMENTS AND (II) THE AGGREGATE AMOUNT (DETERMINED, FOR AVOIDANCE OF DOUBT,
WITHOUT DUPLICATION OF ANY AMOUNTS THAT CEASE TO BE OUTSTANDING) OF ALL SUCH
INVESTMENTS BY LOAN PARTIES IN, AND LOANS AND ADVANCES BY LOAN PARTIES TO, AND
GUARANTEES BY LOAN PARTIES OF INDEBTEDNESS AND OTHER OBLIGATIONS OF,
SUBSIDIARIES THAT ARE NOT LOAN PARTIES MADE AFTER THE DATE HEREOF (OTHER THAN
(A) THE CONVERSION OF ANY INTERCOMPANY ACCOUNT OR OTHER OBLIGATION OWED BY ANY
FOREIGN SUBSIDIARY TO A LOAN PARTY INTO THE EQUITY INTERESTS OF SUCH FOREIGN
SUBSIDIARY AND (B) ANY SUCH INVESTMENT MADE BY A LOAN PARTY PRIOR TO THE DATE
HEREOF THAT AFTER THE DATE HEREOF SHALL HAVE BEEN TRANSFERRED BY SUCH LOAN PARTY
OR ANY OTHER LOAN PARTY THAT SHALL BE A DIRECT OR INDIRECT TRANSFEREE OF SUCH
LOAN PARTY TO ANY OTHER LOAN PARTY), IN EACH CASE MADE IN RELIANCE ON THIS
CLAUSE (C) AND THE FOLLOWING CLAUSES (D) AND (E) OF THIS SECTION, SHALL NOT
EXCEED US$200,000,000 AT ANY TIME OUTSTANDING;”.


 


(II)           THE WORD “AND” IMMEDIATELY BEFORE CLAUSE (X) THEREOF IS HEREBY
DELETED, THE PERIOD AT THE END OF CLAUSE (X) THEREOF IS HEREBY REPLACED WITH “;
AND” AND THE FOLLOWING NEW CLAUSE IS HEREBY INSERTED AT THE END OF SECTION 6.04:


 


“(Y) INVESTMENTS ARISING FROM THE UK RESTRUCTURING TRANSACTIONS.”


 


(III)          THE LAST PARAGRAPH OF SECTION 6.04 IS HEREBY AMENDED BY INSERTING
AT THE END OF CLAUSE (II) THEREOF THE FOLLOWING: “(OTHER THAN ANY SUCH TRANSFER
OF A PERMITTED FOREIGN LOAN TO A SUBSIDIARY IN WHICH THE TRANSFEROR RECEIVES
CONSIDERATION IN CASH AT LEAST EQUAL TO ALL THE AMOUNTS OUTSTANDING (WHETHER OR
NOT THEN DUE AND PAYABLE) UNDER SUCH PERMITTED FOREIGN LOAN)”.


 


(C)           CLAUSE (B) OF SECTION 6.09 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:  “(B) TRANSACTIONS
BETWEEN OR AMONG TWO OR MORE OF ANY OF THE BORROWER AND THE SUBSIDIARIES NOT
INVOLVING ANY OTHER AFFILIATE, PROVIDED THAT ANY SALE, TRANSFER OR OTHER
DISPOSITION OF AN ASSET (OTHER THAN ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION
CONSTITUTING AN INVESTMENT) BY ANY LOAN PARTY TO ANY SUBSIDIARY THAT IS NOT LOAN
PARTY SHALL BE MADE FOR CONSIDERATION THAT EQUALS AT LEAST THE FAIR MARKET VALUE
(AS DETERMINED REASONABLY AND IN GOOD FAITH BY THE CHIEF FINANCIAL OFFICER OF
THE BORROWER, GIVING EFFECT TO GAAP) OF SUCH ASSET,”.


 


(D)           THE SECOND SENTENCE OF SECTION 9.14 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY REPLACING THE PARENTHETICAL “(OTHER THAN TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR RELATED PARTIES)” WITH “(OTHER THAN TO ANOTHER
LOAN PARTY)”.


 


SECTION 3.  ADDITIONAL AGREEMENT.  THE LENDERS PARTY HERETO HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT TO RELEASE, IN CONNECTION WITH THE CONSUMMATION OF THE UK
RESTRUCTURING TRANSACTIONS, ANY AND ALL LIENS CREATED IN FAVOR OF THE
ADMINISTRATIVE AGENT UNDER THE SECURITY DOCUMENTS ON THE EQUITY INTERESTS IN
CEPHALON UK, AND TO EXECUTE AND DELIVER TO ANY LOAN PARTY ALL DOCUMENTS THAT
SUCH LOAN PARTY SHALL REASONABLY REQUEST TO EVIDENCE SUCH RELEASE.  ANY
EXECUTION AND DELIVERY OF DOCUMENTS BY THE ADMINISTRATIVE AGENT PURSUANT TO THIS
PARAGRAPH SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS, AS OF THE
AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW), THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AMENDMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
AND, IF REQUIRED, STOCKHOLDER OR OTHER EQUITYHOLDER ACTION.  THIS AMENDMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND THIS AMENDMENT AND THE
CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES LEGAL, VALID AND
BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


(B)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE SUBSIDIARY LOAN
PARTIES SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE,
EXCEPT IN THE CASE OF ANY SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


 


(C)  ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THIS
AMENDMENT, NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE, AS OF THE
DATE FIRST ABOVE WRITTEN, ON THE DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED COUNTERPARTS HEREOF
THAT, WHEN TAKEN TOGETHER, BEAR THE AUTHORIZED SIGNATURES OF THE BORROWER AND
LENDERS CONSTITUTING AT LEAST THE REQUIRED LENDERS, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE TO IT OR ANY OF ITS AFFILIATES ON OR PRIOR TO THE AMENDMENT EFFECTIVE
DATE, INCLUDING REIMBURSEMENT OF ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE
REIMBURSED BY THE BORROWER UNDER THE CREDIT AGREEMENT.


 


SECTION 6.  EFFECT OF AMENDMENT.  (A)  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS OR THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.

 

4

--------------------------------------------------------------------------------


 


(B)           ON AND AFTER THE AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS
OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER LOAN
DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 7.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE OR OTHER ELECTRONIC IMAGING SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 9.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


SECTION 11.  ADMINISTRATIVE AGENT’S EXPENSES.  WITHOUT LIMITING THE BORROWER’S
OBLIGATIONS UNDER SECTION 9.03 OF THE CREDIT AGREEMENT, THE BORROWER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT FOR ITS REASONABLE AND DOCUMENTED
OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP,
COUNSEL FOR THE ADMINISTRATIVE AGENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

CEPHALON, INC.,

 

 

 

by

 

 

/s/ J. Kevin Buchi

 

 

Name: J. Kevin Buchi

 

 

Title: Exec. V.P. and CFO

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

by

 

 

/s/ James A. Knight

 

 

Name: James A. Knight

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

by

 

 

/s/ Yinghua Zhang

 

 

Name: Yinghua Zhang

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

by

 

 

/s/ Douglas Weir

 

 

Name: Douglas Weir

 

 

Title: Director

 

 

 

 

 

by

 

 

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

by

 

 

/s/ Eric M. Del Viscio

 

 

Name: Eric M. Del Viscio

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

by

 

 

/s/ David Barton

 

 

Name: David Barton

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

by

 

 

/s/ Pankaj C. Goel

 

 

Name: Pankaj C. Goel

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, N.A.

 

 

 

by

 

 

/s/ Jennifer Hwang

 

 

Name: Jennifer Hwang

 

 

Title: Vice President

 

--------------------------------------------------------------------------------